July 2,2015
Willie Ray #1210691
Powledge Unit
1400 F.M.3452
Palestine,Texas 75803



Clerk Louise Pearson
Court Of Criminal Appeals
P.O.Box 12308,Capitol Station
     Austin,Texas 78711



                            Re:Cause No.: 007-0396-03-B
                               Writ of C0RM NOBIS

                                      Ex Parte

                                      Willie Ray

Dear CLERK,

   This is Willie Ray,my reason for writing you today
is because I would like to get a update on the status
of the'cause number stated above please.I thank you
for your attention in this matter,and may God bless
you.

                               Respectfully Yours


                               Willie Ray

                               Petitioner    pro     se



cc:/file




                                                          RECEIVED IN
                                                   COURT OF CRIMINAL APPEALS

                                                           JUL 07 2015

                                                       Abel Acosta, Clerk